J-S25043-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 FREDERICK DEMON DEAN                   :
                                        :
                   Appellant            :   No. 1904 WDA 2017

              Appeal from the PCRA Order October 11, 2017
               In the Court of Common Pleas of Erie County
           Criminal Division at No(s): CP-25-CR-0003379-2014

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 FREDERICK DEMON DEAN                   :
                                        :
                   Appellant            :   No. 37 WDA 2018

              Appeal from the PCRA Order November 9, 2017
               In the Court of Common Pleas of Erie County
           Criminal Division at No(s): CP-25-CR-0003379-2014


BEFORE: GANTMAN, P.J., PANELLA, J., and OTT, J.

MEMORANDUM BY OTT, J.:                          FILED AUGUST 29, 2018

     Frederick Damon Dean appeals, pro se, from the order entered

November 9, 2017, dismissing his first petition for collateral relief filed

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-
J-S25043-18



9546.1 Dean seeks relief from the judgment of sentence of an aggregate term

of 81 to 168 months’ imprisonment, imposed August 17, 2015, following his

jury conviction of drug and gun charges. On appeal, he raises several claims

asserting the ineffective assistance of trial and direct appeal counsel, as well

as a challenge to the sufficiency of the evidence supporting his convictions.

For the reasons below, we affirm.

       The facts underlying Dean’s conviction were summarized, as follows, by

a panel of this Court in the memorandum decision affirming his judgment of

sentence on direct appeal:

       The record reflects that shortly before 9:00 p.m. on August 26,
       2014, SWAT officers on a vehicle patrol detail observed [Dean]
       walking northbound on a sidewalk in the 1100 block of Wayne
       Street in Erie. The sidewalk runs alongside the parking lot of TJ’s
       bar. The officers observed [Dean] walking toward a house located
       next to that parking lot. Immediately after the patrol vehicle
       passed [Dean], officers heard a gunshot coming from the direction
       where they had just observed [Dean]. No other individuals were
       in the area. The officers stopped the cruiser, exited, and began
____________________________________________


1 We note the appeal at Docket No. 1904 EDA 2017 was filed from the order
entered October 11, 2017, notifying Dean of the trial court’s intention to
dismiss his PCRA petition without first conducting an evidentiary hearing
pursuant to Pa.R.Crim.P. 907. That order was not a final order for purposes
of appeal. See Pa.R.Crim.P. 907(1) (explaining that after Rule 907 notice is
given, and the petitioner is provided the opportunity to respond, “[t]he judge
thereafter shall order the petition dismissed, grant leave to file an amended
petition, or direct that the proceedings continue.”). Because Dean preserved
his appellate rights by filing a notice of appeal from the subsequent order
entered on November 9, 2017, denying relief (Docket No. 37 WDA 2018), we
quash the appeal at Docket No. 1904 WDA 2017 as premature and
interlocutory.




                                           -2-
J-S25043-18


     looking for [Dean]. The officers then found a gun in the backyard
     of the house that they observed [Dean] walking toward. A grass
     strip measuring approximately 10 to 15 feet separates the parking
     lot of TJ’s bar from that particular house.

     The officers then went into TJ’s bar to look for [Dean]. The
     bartender told the officers that [Dean] was in the back of the
     kitchen hiding in a closet. The officers found [Dean] sitting in a
     utility closet. The utility closet contained a sink. [Dean] was
     completely wet. Officers instructed [Dean] to show them his
     hands. [Dean] refused and began kicking the officers. [Dean]
     was tased and then taken into custody. During this incident,
     [Dean], without provocation, stated, “I wasn't shooting at you
     guys. If this goes away[,] I'll give you whatever you want. I know
     several drug dealers from Detroit.”

     Surveillance footage corroborated law enforcement’s version of
     events. It also revealed that [Dean]was wearing a hat when police
     officers initially observed him prior to the shot being fired. When
     he entered TJ’s bar, however, [Dean] was no longer wearing the
     hat. Surveillance footage established that prior to entering TJ’s
     bar, [Dean] walked into the area where the gun was found and
     made a “throwing motion” over a 6–foot stockade fence. Officers
     subsequently recovered the hat on the ground on the other side
     of the stockade fence from where officers observed [Dean] making
     the “throwing motion.” A baggie of heroin was tucked inside the
     hat.

Commonwealth v. Dean, 159 A.3d 590, ___ [2016 WL 6805459, at *1] (Pa.

Super. 2016) (unpublished memorandum), appeal denied, 169 A.3d 559 (Pa.

2017).

     Dean was subsequently arrested and charged with two counts of

attempted aggravated assault and recklessly endangering another person

(“REAP”), and one count each of persons not to possess firearms, carrying a

firearm without a license, resisting arrest, possession of an instrument of

crime (“PIC”), possession of controlled substances, and possession of drug




                                    -3-
J-S25043-18



paraphernalia.2 His case proceeded to a jury trial, and on June 17, 2015, he

was acquitted of the attempted aggravated assault and REAP charges, but

convicted of the remaining offenses. Dean filed a pro se post-verdict motion

while he was still represented by counsel, which the court did not consider.

On August 17, 2015, Dean was sentenced to a term of 60 to 120 months’

imprisonment for persons not to possess firearms, a consecutive term of 12

to 24 months’ imprisonment for possession of controlled substances, and a

consecutive term of nine to 24 months’ imprisonment for resisting arrest. The

court imposed concurrent sentences on the remaining charges.

       Thereafter, Dean filed a pro se post-sentence motion on August 28,

2015, a waiver of counsel on August 31, 2015, and a pro se notice of appeal

on September 10, 2015. On March 18, 2016, upon Dean’s request for the

appointment of counsel, this Court remanded the appeal for a determination

of whether trial counsel abandoned Dean on appeal, and, if so, for the

appointment of new counsel.           Following a colloquy in the trial court, trial

counsel was permitted to withdraw and new counsel was appointed. The only

claim raised on direct appeal was a challenge to the sufficiency of the evidence

supporting his firearms and PIC convictions. A panel of this Court affirmed,

concluding the issue was waived because it was undeveloped in the appellate

brief. See Dean, supra, 159 A.3d 590 [2016 WL 6805459 at *2]). However,

Judge Jenkins filed a concurring statement, joined by Judge Lazarus, in which
____________________________________________


2See 18 Pa.C.S. §§ 901/2702, 2705, 6105, 6106, 5102, and 907, and 35 P.S.
§§ 780-113(a)(16) and (a)(32), respectively.

                                           -4-
J-S25043-18



she found that even if the issue were not waived, Dean’s sufficiency argument

was meritless. See id. at *2-*3. As noted supra, the Pennsylvania Supreme

Court later denied Dean’s petition for allowance of appeal.

       On August 2, 2017, Dean filed this timely PCRA petition, pro se. On

August 28, 2017, the PCRA court conducted a Grazier3 hearing because Dean

indicated his desire to proceed without counsel.    The next day, the court

entered an order, concluding Dean’s waiver of counsel was knowing and

voluntary.4 Thereafter, on October 11, 2017, the PCRA court issued notice of

its intent to dismiss Dean’s petition without first conducting an evidentiary

hearing pursuant to Pa.R.Crim.P. 907. Dean filed three pro se responses to

the court’s Rule 907 notice. Nevertheless, on November 9, 2017, the PCRA

court entered an order denying relief. This timely appeal followed.5

       “In reviewing the denial of PCRA relief, we examine whether the PCRA

court’s determination is supported by the record and free of legal error.”


____________________________________________


3   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).

4 We note the docket reveals the Grazier hearing was conducted via video
conference, and our inquiry to the trial court revealed the proceedings were
not transcribed. Dean indicated he did not want an attorney to represent him
during the PCRA proceedings in his pro se petition, which prompted the
Grazier hearing, and has not requested counsel in any of the subsequent pro
se filings. See PCRA Petition, 8/2/2017, at 8.

5 As noted supra, Dean filed a notice of appeal from both the October 11,
2017, Rule 907 notice, and the November 9, 2017, order denying relief. The
PCRA court did not direct Dean to file a concise statement of matters
complained of on appeal pursuant to Pa.R.A.P. 1925(b).         This Court
consolidated the appeals sua sponte on January 22, 2018.

                                           -5-
J-S25043-18



Commonwealth v. Mitchell, 141 A.3d 1277, 1283–1284 (Pa. 2016)

(internal punctuation and citation omitted).     Further, “a PCRA court may

decline to hold a hearing on the petition if petitioner’s claim is patently

frivolous or lacks support from either the record or other evidence.”

Commonwealth v. duPont, 860 A.2d 525, 530 (Pa. Super. 2004) (citation

omitted), appeal denied, 889 A.2d 87 (Pa. 2005), cert. denied, 547 U.S. 1129

(2006).

      In order to obtain relief based upon an allegation of the ineffective

assistance of counsel, a PCRA petitioner must demonstrate: “(1) the claim is

of arguable merit; (2) counsel had no reasonable strategic basis for his or her

action or inaction; and (3) counsel’s ineffectiveness prejudiced him.”

Commonwealth v. Michaud, 70 A.3d 862, 867 (Pa. Super. 2013).

Moreover, we presume counsel provided effective assistance, and “place upon

the appellant the burden of proving otherwise.” Id.

      Preliminarily, we note Dean’s pro se brief contains a rambling and

disjointed argument. We emphasize that “although this Court is willing to

construe liberally materials filed by a pro se litigant, pro se status generally

confers no special benefit upon an appellant.” Commonwealth v. Lyons,

833 A.2d 245, 252 (Pa. Super. 2003), appeal denied, 879 A.2d 782 (Pa. 2005)

(some citations omitted). “[A]ny layperson choosing to represent himself in

a legal proceeding must, to some reasonable extent, assume the risk that his

lack of expertise and legal training will prove his undoing.” Commonwealth

v. Gray, 608 A.2d 534, 550 (Pa. Super. 1992), quoting Vann v.

                                     -6-
J-S25043-18



Commonwealth Unemployment Compensation Bd. of Review, 494 A.2d

1081, 1086 (Pa. 1985).          We cannot serve as Dean’s counsel, and will not

litigate claims for him.

        Furthermore, we note that from the issues we can discern in Dean’s

brief, many of them were not included in his pro se PCRA petition. “Claims

not raised in the PCRA court are waived and cannot be raised for the first time

on appeal to this Court.” Commonwealth v. Edmiston, 851 A.2d 883, 889

(Pa. 2004). Nevertheless, a petitioner may raise additional claims if he either

(1) requests, and is granted, permission from the PCRA court to file an

amended      petition,6    or   (2)   raises   a   claim   asserting   PCRA   counsel’s

ineffectiveness in response to the PCRA court’s notice of intent to dismiss

pursuant to Pa.R.Crim.P. 907.          See Commonwealth v. Rykard, 55 A.3d

1177, 1186-1189 (Pa. Super. 2012) (petitioner may raise claim of PCRA

counsel’s ineffectiveness in response to court’s Rule 907 notice), appeal

denied, 64 A.3d 631 (Pa. 2013). Here, Dean neither requested permission to

amend his petition, nor raised claims asserting PCRA counsel’s ineffectiveness.

Accordingly, any issues not included in his pro se petition are waived, despite

the fact he may have raised them in one of his three pro se responses to the

court’s Rule 907 notice.



____________________________________________


6   See Pa.R.Crim.P. 905(A).




                                           -7-
J-S25043-18



        Consequently, the only claims preserved for appeal, which were also

raised in Dean’s pro se PCRA petition, are the following: (1) the evidence

presented at trial was insufficient to support his convictions, and certain

evidence presented by the Commonwealth was not credible;7 (2) trial counsel

was ineffective for failing to “use the surveillance and G.S.R. [gunshot residue]

testimony” of his clothing;8 and (3) direct appeal counsel was ineffective for

failing to cite any pertinent authority in the appellate brief, thereby resulting

in waiver of his sufficiency claim on appeal.9

        Preliminarily, we note that allegations of error which have been either

previously litigated or waived are not cognizable under the PCRA. See 42

Pa.C.S. § 9543(a)(3). Thus, to the extent Dean challenges the sufficiency of

the evidence supporting his conviction, that issue was previously litigated (and

rejected) on direct appeal.        See Dean, supra, 159 A.3d 590.     See also

Commonwealth v. Spotz, 47 A.3d 63, 101 (Pa. 2012) (issue previously

litigated is not cognizable under the PCRA).          Furthermore, his claims

____________________________________________


7 See Dean’s Brief at 10-13 (no evidence Dean ever possessed a firearm; the
“throwing motion” he made in the surveillance video “could have been a
motion used to gain one[’]s balance when running[;]” the officers’ recovery of
the firearm is not on the surveillance video; the gunshot discharge should
have appeared as a flash on the surveillance video; the Commonwealth should
have introduced the original recording of Dean’s comments in the police
cruiser); Motion for Post Conviction Collateral Relief, 8/2/2017, P.C.R.A.
Attachment, at 1-5.

8Dean’s Brief at 9; Motion for Post Conviction Collateral Relief, 8/2/2017,
P.C.R.A. Attachment, at 1-5.

9   See id.

                                           -8-
J-S25043-18



concerning his interpretation of the video surveillance evidence - particularly

the actions that he alleges can and cannot be seen on the video - implicates

the weight of the evidence supporting his conviction. That claim should have

been raised on direct appeal. Because it was not, the issue is now waived for

our review. See 42 Pa.C.S. § 9543(a)(3).

      The only allegation of trial counsel’s ineffectiveness Dean preserved for

appeal is his claim that counsel failed to “use the surveillance and G.S.R.

testing of [his] clothing.” Dean’s Brief at 9. However, our review of the record

reveals no support for his allegations that the video surveillance footage was

edited, or that the police tested his clothing for gunshot residue. Accordingly,

his bald allegations alone are insufficient to provide relief.

      With regard to appellate counsel’s stewardship, we agree with Dean’s

claim that counsel’s failure to cite any authority in the appellate brief, resulting

in waiver of this issue raised on appeal, was of arguable merit, and that

counsel could have had no reasonable basis for his dereliction. See Michaud,

supra. Nevertheless, Dean has failed to demonstrate the third prong of the

ineffectiveness test, prejudice.    Indeed, two of the three judges on direct

appeal concluded that even if Dean’s sufficiency claim were not waived, he

would be entitled to no relief. See Commonwealth v. Dean, 159 A.3d 590,

___ [2016 WL 6805459, at *2-*3].          Judge Jenkins authored a Concurring

Statement, joined by Judge Lazarus, in which she opined:

            [Dean] does not contest that the Commonwealth presented
      evidence to support each of his convictions, he only contests that
      the Commonwealth presented sufficient evidence of his identity

                                       -9-
J-S25043-18


       because the authorities did not conduct fingerprint or residue
       analysis on the gun or on [Dean] and the surveillance footage did
       not positively show him shooting the gun.

             As the majority notes, the surveillance footage corroborated
       police officers’ testimony that [Dean] was the perpetrator of the
       crimes he committed. Viewing this evidence in the light most
       favorable to the Commonwealth, there is sufficient evidence to
       enable the jury to find, beyond a reasonable doubt, that [Dean]
       committed the crimes for which he was convicted.

Id. at *3. Therefore, we find Dean’s claim concerning direct appeal counsel’s

ineffectiveness fails.

       Accordingly, Dean is entitled to no relief.

       Order affirmed at Docket No. 37 WDA 2018. Appeal quashed at Docket

No. 1904 WDA 2017. Petition for Judgment in Favor of Appellant denied.10

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/29/2018



____________________________________________


10  On April 27, 2018, Dean filed in this Court a petition seeking judgment in
his favor based upon the Commonwealth’s failure to file a timely appellee
brief. See Petition for Judgment in Favor of Appellant, 4/27/2018. On
February 27, 2018, this Court granted the Commonwealth’s petition for
extension of time, and directed it to file an appellee brief by April 2, 2018. On
April 3, 2018, the Commonwealth filed a letter indicating it did not intend to
file a brief. While this letter was untimely filed, the remedy for the
Commonwealth’s delay is not an entry of judgment in favor of Dean.
Accordingly, we deny his petition.

                                          - 10 -